USDS SDNY |
DOCUMENT
ELECTRONICALLY FILED

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
~VYu
No. 18-cr-538 (RJS)
ORDER
JIMMY JONES,
Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

As stated on the record during the hearing on January 27, 2020, IT IS HEREBY
ORDERED THAT Supervisee shall surrender to the Probation Office on January 28, 2020 at
10:00 am. Sentencing for Supervisee’s violations of supervised release shall take place on
February 6, 2020 at 3:00 p.m. in Courtroom 11B of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl St., New York, New York, 10007.

SO ORDERED.
Dated: January 27, 2020
New York, New York

 

 

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
